Citation Nr: 0308165	
Decision Date: 04/30/03    Archive Date: 05/06/03

DOCKET NO.  02-04 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for a right knee medial 
meniscus tear, including as secondary to a service-connected 
lumbar spine disability.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from August 1973 and August 
1976 and a subsequent period of unverified service in the 
Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manchester, New Hampshire (NH), that denied the 
veteran's claim of entitlement to service connection for a 
right knee medial meniscus tear, including as secondary to a 
service-connected lumbar spine disability.  The veteran 
perfected his appeal in April 2002.  

It is noted that a personal hearing was held at the RO in 
November 2002.


FINDINGS OF FACT

1.  A right knee medial meniscus tear was not shown in 
service and is not shown to be related to any incident of 
service.  

2.  A right knee medial meniscus tear was not shown to be 
related to a service-connected disability.


CONCLUSIONS OF LAW

1.  A right knee medial meniscus tear was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.102, 3.303 (2002).

2.  A right knee medial meniscus tear was not proximately due 
to or the result of a service-connected disability.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2002).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2002).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2002).

The record reflects that the veteran and his representative 
have received the degree of notice which is contemplated by 
law.  Following receipt of the veteran's claim seeking 
entitlement to service connection for a right knee medial 
meniscus tear, including as secondary to a service-connected 
lumbar spine disability, in June 2001, VA sent the veteran 
and his representative written notice regarding the type of 
information and evidence needed to substantiate his claim.  
They were notified of VA's duty to notify the veteran of what 
information and evidence was needed to establish his claim, 
VA's duty to assist the veteran in obtaining such information 
and evidence by making reasonable efforts to do so on the 
veteran's behalf, what information and evidence VA still 
needed from the veteran, and that VA had requested copies of 
the veteran's VA treatment records.  Moreover, in this 
letter, they were also notified of what records VA would 
attempt to obtain on behalf of the veteran, what records the 
veteran should try to obtain, and that the veteran remained 
responsible for providing the evidence needed to support his 
claim.  The veteran responded in July 2001 by stating that 
the VA examiner who had treated his right knee medial 
meniscus tear, and whose records had been requested by VA, 
had provided a medical nexus between the veteran's right knee 
medial meniscus tear and his service-connected lumbar spine 
disability.  However, once these records were obtained and 
reviewed by VA, it was discovered that no medical nexus had, 
in fact, been provided by this examiner.  In addition, by 
means of the discussions in the currently appealed November 
2001 rating decision, the April 2002 statement of the case, 
and the November 2002 supplemental statement of the case, 
they were notified of the cumulative evidence that already 
had been provided previously to VA, or obtained by VA on the 
veteran's behalf, the laws and regulations governing the 
veteran's claim, including the VCAA, and the reasons for the 
determination made regarding his claim.  For instance, in the 
statement of the case, they were informed of VA's duty to 
notify and duty to assist the veteran in obtaining 
information and evidence needed to support his claim, the 
legal criteria relating to service connection (including 
direct and secondary service connection, and chronicity and 
continuity of symptomatology), and they were provided with 
detailed reasons and bases for the adverse determination, 
explaining that the evidence then of record had failed to 
show that there was any relationship between the veteran's 
service-connected lumbar spine disability and his currently 
diagnosed right knee medial meniscus tear.  In a similar 
manner, they were specifically notified in the supplemental 
statement of the case that VA had reviewed the transcript of 
the veteran's personal hearing held in June 2002, and 
additional VA treatment records that had been obtained, and 
that there was no change in the determination that service 
connection had not been established for a right knee medial 
meniscus tear, including as secondary to a service-connected 
lumbar spine disability.  Finally, the veteran and his 
representative were notified in a February 2003 letter from 
VA that the veteran's appeal had been certified to the Board 
and requested that any additional evidence in support of the 
veteran's claim be submitted to the Board.

The record also reflects that VA has met its duty to assist 
the veteran in obtaining the evidence necessary to 
substantiate his claim.  Specifically, VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran, including his available service medical records 
and VA treatment records.  In addition, VA has obtained a 
medical opinion regarding the claimed relationship between 
the veteran's right knee medial meniscus tear and his 
service-connected lumbar spine disability.  Further, VA 
advised the veteran and his representative via letters dated 
in April and October 2002 that the veteran was being 
scheduled for a personal hearing at the RO in November 2002, 
informed them of the procedures involved, what issues could 
be presented, and stated that they could bring any new and 
material evidence or information that they wished to present 
to VA and any witnesses they wished to testify on the 
veteran's behalf at the hearing.  Following the hearing, the 
veteran and his representative were provided copies of the 
hearing transcript in November 2002.  Finally, on a Form 646 
filed in January 2003, the veteran notified VA that he had no 
further argument to present in support of his claim.

Under the circumstances of this case, VA has satisfied both 
its duties to notify and assist as contemplated by law and 
adjudication of this appeal at the juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993).

II.  Service Connection

A review of the veteran's service medical records from his 
period of active service in the Army indicates that he 
reported no pertinent history, diagnosis, or treatment of any 
knee problems on the medical history report taken at the time 
of his enlistment physical examination in August 1973 and no 
pertinent examination results were provided by the examining 
physician who found the veteran qualified for service. 

In August 1974, the veteran reported to Troop Medical Clinic 
#4, Fort Riley, Kansas, with complaints of an injury to his 
right knee and pain on prolonged standing.  Objective 
examination showed crepitus of the right knee on passive 
flexion and extension, good ligamentous integrity, negative 
McMurray's test, and no signs of effusion.  The examiner's 
assessment was right (knee) chondromalacia.

At the veteran's Army separation physical examination in 
April 1976, no pertinent examination results were provided by 
the examining physician who found the veteran qualified for 
separation.  The veteran reported no pertinent history, 
diagnosis, or treatment of any knee problems on the medical 
history report that accompanied this examination, and he was 
found qualified for separation from service.  Finally, in a 
"Statement of Medical Condition," dated in April 1976, the 
veteran reported that there had been no change in his medical 
condition between his separation physical examination and his 
date of departure from service.

A review of the veteran's medical records from his period of 
unverified service in the Army National Guard indicates that 
these records dated between July 1990 and January 1993 all 
were similarly negative for any history, diagnosis, or 
treatment of any right knee disability.

On VA orthopedic examination accomplished in November 2000 at 
the VA Medical Center in Manchester, NH (hereinafter, "VAMC 
Manchester"), the veteran complained of bilateral knee pain, 
right greater than left.  He stated that the onset of this 
had been in 1989 when he had fallen on a three-inch nail at 
his construction job.  He stated that, in 1999, he was hit in 
the right knee with a nail gun, he had removed the nail from 
his knee, and he noted that his pain was somewhat worse going 
up and down stairs.  Physical examination revealed that the 
dorsalis pedis and posterior tibial pulses were intact, 
straight-leg lifts were positive to 70 degrees bilaterally, 
ankle reflexes were depressed bilaterally, and the veteran 
had symmetric knee reflexes.  The right knee had a negative 
Lachman's test, pivot shift, and drawer sign, with medial 
patellar facet tenderness and also some medial joint-line 
tenderness with a McMurray's sign.  There was a full range of 
motion and no effusion.  X-rays of both knees showed 
relatively benign examinations, although the examiner noted 
an incidental osteochondroma of the proximal medial right 
fibula.  The presumptive diagnoses were right anterior knee 
pain and rule out meniscus tear.

In an outpatient physical therapy (OPT) consultation obtained 
in December 2000 at VAMC Manchester, the veteran presented 
with complaints of right knee pain.  He reported that a nail 
had gone 3 inches in to his knee when he was hit by a nail 
gun and that he had had right knee pain for many months.  He 
reported that his pain got worse at times, but that it was 5-
6 out of 10 on a pain scale with burning pain especially when 
sitting.  He also stated that he had had long-standing medial 
and lateral degenerative changes, locking, and clicking, but 
no giving out of the knee.  Physical examination revealed 
that the veteran had much difficulty bending and 
straightening his knee, and range of motion in the right knee 
was 0 to 112 degrees with pain on flexion, right hip flexion 
strength was 4+/5, right knee flexion on sitting was 4/5, and 
right knee dorsiflexion was 4+/5.  The veteran's gait showed 
decreased knee flexion and decreased stance on the right, a 
wide base of support, and weight shifted to the left.  The 
examiner noted that the veteran was very nervous about having 
a Clarke's test done on his right side, so he would not 
contract his quadriceps, and this test was not performed.  
Appley's grind and McMurray's test were both positive on the 
right, although the Lachman's test was negative.  The 
veteran's medial right knee was very tender to light touch 
and pressure on palpation.  The assessment was that the 
veteran had a right torn/degenerative medial and lateral 
meniscus as determined by his December 2000 MRI scan and 
tests performed by this examiner, burning pain in the knee, 
less than full range of motion in the right knee, pain on 
flexion, and slight swelling around the right knee cap.  

On VA orthopedic examination accomplished in February 2001 at 
the VA Medical Center in Jamaica Plain, Massachusetts 
(hereinafter, "VAMC Jamaica Plain"), the veteran complained 
of right knee pain and giving way over the past few years 
that had increased in the past few months and had affected 
his activities of daily living.  Objective examination of the 
right knee showed some quadriceps wasting, signs of a medial 
meniscal tear, and some chondromalacia.  It was noted that x-
rays were not available, but a magnetic resonance imaging 
(MRI) scan of the right knee showed meniscal tears.  The 
impression was right knee meniscal tears with chondromalacia.  

On a VA examination at VAMC Jamaica Plain in May 2001, the 
veteran's chief complaint was right knee pain.  The examiner 
noted that the veteran reported a remote history of getting a 
construction nail lodged in his knee in 1989, but he also 
reported having no knee problems after that accident until 
the past few years when he started to develop locking, 
catching, and giving way which had interfered somewhat with 
his job in construction.  It also was noted that the veteran 
reported a confounding history of chronic low back pain with 
service-related degenerative disc disease, but that he was 
able to describe separate symptoms specifically related to 
the right knee and reported no recent knee trauma.  Physical 
examination showed that the veteran was in no apparent 
distress, ambulated with a cane secondary to his back 
problems, there was no effusion in either knee, and there was 
a full range of motion from 0 degrees of extension to 125 
plus degrees of flexion.  It was noted that the veteran had 
non-specific pain at extension and flexion of the right knee, 
medial joint line tenderness to palpation both anteriorly and 
posteriorly, a palpable medial plica on range of motion, no 
pain with patellofemoral compression, negative McMurray's 
test and pulse for meniscal pain, stable anterior and 
posterior drawer tests, Lachman's test, and varus and valgus 
testing, although the veteran complained of iliotibial band 
pain on valgus testing at 0 and 30 degrees.  The veteran's 
right knee MRI scan from December 2000 was reviewed and 
interpreted as showing a degenerative medial meniscal tear 
with a question of abnormal bone marrow signal in the lateral 
femoral condyle, but this area was not seen to have any 
abnormalities on the plane films.  The impression was right 
knee degenerative meniscal tear, and it was noted that the 
veteran had opted for a right knee arthroscopy.

On VA orthopedic examination dated on June 4, 2001, the 
veteran complained of continued right knee pain with 
activities of daily living affected.  The veteran's history 
of continued right knee pain that had failed to respond to 
all available conservative treatment was noted.  Clinical 
examination revealed that the veteran ambulated with 
difficulty.  Orthopedic examination revealed signs of minimal 
crepitus of the right knee with a suspicion of a meniscal 
tear to the medial meniscus posterior horn, and the veteran's 
previous MRI scan which had confirmed these findings was 
noted.  The impression was right knee degenerative medial 
meniscal tear, and the veteran consented to right knee 
arthroscopy which was performed the same day.

On a VA operative report for the veteran's right knee 
arthroscopy accomplished at VAMC Jamaica Plain on June 4, 
2001, it was noted that the veteran had presented with 
indications of a remote history of having a nail in his right 
knee and a more recent history of locking, catching, and 
giving way, with an MRI scan suggesting degenerative medial 
meniscal tear.  During the procedure, the veteran's 
suprapatellar region was intact without any loose bodies or 
synovitis, the patellofemoral joint had intact cartilage with 
no lesions, a small medial plica was seen with a small 
osteophyte off of the medial femoral condyle, and a 
fibrillated tear was seen at the anterior horn of the medial 
meniscus with the rest of the meniscus intact.  This was 
repaired, and the veteran tolerated the procedure well.  The 
pre-operative and post-operative diagnoses were a right knee 
medial meniscal tear.

On the veteran's post-operative visit to VAMC Jamaica Plain 
on June 18, 2001, he complained of right knee swelling off 
and on and some knee pain, although he stated that he had 
experienced no fevers, chills, or other constitutional 
symptoms.  It was noted that the veteran was "under the 
impression the doctor [had] stated his knee condition could 
be attributable to his back condition and wishes to be re-
assessed for compensation of this."  It also was noted that 
the veteran's right knee had given him very few problems 
aside from what he reported to this examiner.  Physical 
examination revealed that the veteran had mild effusion and 
joint line tenderness, his incisions were clean, dry, and 
intact, and his range of motion was from approximately 10 
degrees to 90 degrees.  No impressions were provided.

In July 2001, the veteran's representative submitted a 
statement on the veteran's behalf to the RO which stated that 
the surgeon who had performed the veteran's right knee 
arthroscopy had indicated that the veteran's right knee 
disability was an adjunct disability caused by his service-
connected lumbar spine disability.  

On initial evaluation for outpatient physical therapy (OPT) 
at VAMC Jamaica Plain in July 2001, the veteran complained 
that his right knee and leg felt tired and "achey" when he 
walked for any length of time and reported that he had 
twisted his right knee with his right lower extremity 
planted, causing a significant increase in right knee pain, 
and complained of a burning sensation in his right knee on 
extreme flexion and that he still could not kneel on the 
right knee as it caused him "discomfort."  The veteran also 
complained of parasthesias originating in his buttocks 
bilaterally that extended to just below his knees 
bilaterally.  The veteran stated that his right knee pain was 
alleviated by elevating his right lower extremity and/or by 
sitting with the right knee slightly bent, denied any 
difficulty sleeping due to pain, and stated that the pain was 
tolerable and not like it was prior to surgery.  When he 
stood with all of his body weight on his right lower 
extremity, the veteran stated that it felt like his right 
knee was going to give out on him.  He rated his right knee 
pain a 3 out of 10 on a pain scale at worst and 0 out of 10 
on a pain scale at best.  Physical examination revealed no 
pain on palpation of the entire right knee joint, bilateral 
lower extremity range of motion within normal limits with 
pain reported at the end range of right knee flexion, and 
right knee flexion 4+/5.  Right lower extremity strength was 
as follows: hip flexion 4/5, knee extension 4/5, knee flexion 
4-/5, dorsiflexion and plantar flexion 5/5.  All ligaments 
were stable in the right knee, and there were negative 
Clarke's and McMurray's signs.  The assessment was slightly 
increased pain in the right knee that was most likely post-
surgical pain and right lower extremity weakness.  

In a follow-up OPT visit at VAMC Jamaica Plain in August 
2001, it was noted that the veteran reported he had been 
doing well with the OPT until twisting and bending his right 
knee at work the day before his visit.  The veteran stated 
that he had felt pain in his right knee for a few minutes 
when he had twisted it, but that his right knee was stiff and 
more painful when he woke up on the morning of his OPT visit.  
He stated that his right knee pain at the time of this visit 
was 7-8 out of 10 on a pain scale and that it had been 1-2 
out of 10 on a pain scale prior to twisting it the previous 
day while at work.  Objective examination revealed pain to 
palpation along the medial knee joint line and a full range 
of motion in the right knee.  Right lower extremity strength 
was as follows: hip flexion 5/5, extension 4/5, knee 
extension 4+/5, knee flexion 4-/5 (with a note that this was 
"painful"), with negative McMurray's, Appley's, anterior 
drawer, and varus and valgus stress (for both pain and 
instability) tests.  The assessment was that the veteran had 
been making good progress with increasing right lower 
extremity strength on a home exercise program until he had 
re-injured his right knee at work, and he had presented with 
signs and symptoms that could be consistent with a possible 
right medial collateral ligament sprain.  

On VA orthopedic examination of the veteran's right knee 
accomplished at VAMC Manchester in October 2001, no 
complaints were noted.  The examiner stated that he had been 
requested to provide an opinion concerning the etiology of 
the veteran's right knee condition and whether or not it was 
related to his service-connected lumbar spine disability.  
The veteran provided a history of onset of right knee pain 
and giving way in his right knee during the past couple of 
years, getting worse in the spring of 2001.  The December 
2000 MRI scan of the veteran's right knee was reviewed and 
showed a degenerative medial meniscal tear of the right knee.  
The veteran's arthroscopic surgery on the right knee was 
noted, including that a small tear of the medial meniscus had 
been removed and limited synovial resection of the medial 
plica had been performed, and no lesions had been found on 
the patellofemoral joint.  It was noted that the veteran had 
been scheduled for OPT following surgery, but that he had 
failed to report after attending only 2 OPT sessions.  It 
also was noted that the veteran had returned to work on a 
part-time basis in July 2001 and had been working part-time 
since then (which was the same work schedule that he had 
maintained before surgery).  Physical examination of the 
veteran's right knee revealed no effusion, and slight 
fullness just medial to the upper border of the patella which 
had the appearance of synovial thickening and was likely 
residual swelling from the plica.  There was some residual 
tenderness noted in the area of the medial joint line, the 
medial and lateral collateral ligaments and cruciate 
ligaments were all intact, Lachman's sign was negative, and 
there was very slight residual atrophy of the right 
quadriceps.  The range of motion of the right knee was 0 to 
140 degrees, and the veteran walked with a slight limp on the 
right side, although the examiner noticed that this appeared 
somewhat awkward and suggested some tendency towards symptom 
enhancement.  The diagnoses were post-operative partial 
medial meniscectomy and plica resection, and residual 
localized synovitis, medial aspect, right knee.  The examiner 
concluded that there was no medical rationale that would 
adequately explain a relationship between degenerative disc 
disease and its symptomatology and the development of a tear 
of the medial meniscus in the veteran's right knee and, 
essentially, there appeared to be no relationship between the 
appearance of the meniscal tear in the veteran's right knee 
and his degenerative disc disease of the lumbar spine.

At the veteran's personal hearing, which had been requested 
in a Form 9 filed in April 2002, the veteran testified that 
his knee had begun bothering him in 1989 after he had fallen 
down at his construction job and his right knee had hit a 
nail sticking out of a piece of wood.  Although he could not 
recall exactly when his knees had started bothering him, he 
guessed that his right knee pain had begun in 1998 or 1999.  
The veteran testified that he had had no problems with his 
knees during service and that he had torn his meniscus in 
2000, at which time Dr. J, a VA examiner who had treated his 
torn meniscus, had informed the veteran that his knee 
problems were due to an altered gait.  Finally, the veteran 
testified that he had had no problems with his right knee 
between the on-the-job incident in 1989 and his meniscus tear 
in 2000.  

Under the laws administered by VA, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2002).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2002).  In addition, service connection may be 
granted on the basis of a post-service initial diagnosis of a 
condition, when all of the evidence including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).

Service connection may also be established on a secondary 
basis for a disability which is shown to be proximately due 
to or the result of, or has been aggravated by, a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2002); 
Allen v. Brown, 7 Vet.App. 439, 448 (1995).  When service 
connection has been established for the secondary disability, 
it shall be considered a part of the original service-
connected disability.  38 C.F.R. § 3.310(a) (2002).

Taking into account all of the relevant evidence discussed 
above, the Board finds that service connection is not 
warranted for a right knee medial meniscus tear, including as 
secondary to a service-connected lumbar spine disability.  
Initially, the Board observes that the service medical 
records show that the veteran was treated for right knee 
chondromalacia on one occasion during service and that this 
condition was acute, transitory, and resolved completely with 
in-service treatment.  The veteran reported no right knee 
problems at his separation physical examination, and none 
were noted by the examiner at that time.  The veteran also 
signed a statement certifying that his condition had not 
changed between the date of his separation physical 
examination and his actual date of discharge from service.  
Additionally, the veteran's medical records from his service 
in the Army National Guard were completely negative for any 
right knee complaints.  Thus, the veteran's service medical 
records do not indicate, and the veteran does not contend, 
that a chronic right knee condition was incurred during 
service.

A review of the medical evidence of record demonstrates that 
the veteran's currently diagnosed right knee medial meniscus 
tear had its initial onset following the veteran's post-
service on-the-job injury in 1989.  The veteran testified at 
the personal hearing that his right knee had not bothered him 
between this on-the-job injury in 1989 and either 1998 or 
1999, when he began experiencing locking and giving way of 
his right knee.  It is noted that the veteran's November 2000 
VA orthopedic examination was the first time that he sought 
treatment for right knee complaints, and that none of the 
veteran's VA treatment records for a right knee medial 
meniscus tear contain any incidental history, diagnosis, or 
treatment relating this condition to his service-connected 
lumbar spine disability.  More importantly, as noted above, 
the VA examiner who reviewed the veteran's claims folder in 
October 2001, including all of his available service medical 
records and private and VA treatment records, and also 
examined his right knee, concluded unequivocally that there 
was no medical relationship between the veteran's service-
connected lumbar spine disability and his right knee medial 
meniscus tear.  Nor did this examiner relate the veteran's 
right knee medial meniscus tear to any incident of the 
veteran's service.  Indeed, at the veteran's most recent VA 
examination in October 2001, the examiner concluded that 
there was no medical rationale to explain any relationship 
between the veteran's service-connected lumbar spine 
disability (diagnosed as degenerative disc disease of the 
lumbar spine) and his right knee medial meniscus tear.

It is noted that the remaining evidence on which the veteran 
relies to establish his claim of entitlement to service 
connection for a right knee medial mensicus tear as secondary 
to a service-connected lumbar spine disability, are lay 
statements.  In this regard, the Board notes that, as a lay 
person without proper medical training and expertise, the 
veteran is not competent to provide probative medical 
evidence on a matter such as the diagnosis or etiology of a 
claimed medical condition.  See Jones v. Brown, 7 Vet.App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet.App. 492, 494-5 
(1992).  Therefore, the Board cannot assign any probative 
value to the lay assertions in the record of this claim that 
the veteran's right knee medial meniscus tear is related to 
his service-connected lumbar spine disability.

The Board notes that it is sympathetic to the veteran's 
continuing right knee problems.  However, for the reasons and 
bases discussed above, the Board finds that the preponderance 
of the evidence is against the veteran's claim of entitlement 
to service connection for a right knee medial meniscus tear, 
including as secondary to a service-connected lumbar spine 
disability.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2002).  The appeal is denied.


ORDER


Entitlement to service connection for a right knee medial 
meniscus tear, including as secondary to a service-connected 
lumbar spine disability, is denied.


	                        
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

